DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s after final filed on March 9, 2021.  Claims 1, 5, 10, 13 and 15 have been amended.  Claim 14 has been cancelled.  No claims have been added.  Claims 1-13 and 15 are pending in the application.  

Response to Amendment
	Rejections under 35 USC § 112(b) of Claims 1-15 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 102 of Claims 1 and 8 have been withdrawn in view of applicant’s amendments. 
Rejections under 35 USC § 103 of Claims 2-7 and 13 have been withdrawn in view of applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended): A converter comprising a converter shell for the catalytic oxidation of SO2 to SO3 in a sulfuric acid plant, said converter comprising a boiler section for the cooling of process gas between an upstream catalytic layer and a downstream catalytic layer,
wherein the boiler section comprises one or more water tube boilers used to cool the process gas between the upstream catalytic layer and the downstream catalytic layer in the 
wherein the converter further comprises a hot gas line attached to the upstream catalytic layer so that some process gas bypasses the boiler section, wherein the hot gas line is used to control the temperature of the downstream catalytic layer, and
the converter further comprising a cooled process gas line from the boiler section, wherein a damper is located on the cooled process gas line and/or the hot gas line.
Claim 10 (Currently Amended): converter comprising a converter shell for the catalytic oxidation of SO2 to SO3 in a sulfuric acid plant, said converter comprising a boiler section for the cooling of process gas between an upstream catalytic layer and a downstream catalytic layer,
wherein the boiler section comprises one or more water tube boilers used to cool the process gas between the upstream catalytic layer and the downstream catalytic layer in the 
wherein the converter further comprises a hot gas line attached to the upstream catalytic layer so that some process gas bypasses the boiler section, wherein the hot gas line is used to control the temperature of the downstream catalytic layer, and
catalytic layer and an inlet to the boiler section.

Allowable Subject Matter
Claims 1-13 and 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Hurlburt et al. (US Pat. No. 4,046,866)- which is considered the closest prior art of record, discloses a converter comprising a converter shell (#3) for the catalytic oxidation of SO2 to SO3 in a sulfuric acid plant, said converter comprising a boiler section (#16) for the cooling of process gas between an upstream catalytic layer and a downstream catalytic layer (#17 catalyst beds) (see figure),
wherein the boiler section comprises one or more water tube boilers (#16) used to cool the process gas between the upstream catalytic layer and the downstream catalytic layer (#17 catalyst beds) in the SO2 converter of the plant (see figure), 
wherein the converter (#3) further comprises a hot gas line (#12) attached to the upstream catalytic layer (#17) so that some process gas bypasses the boiler section (#13, #14), wherein the hot gas line is used to control the temperature of the downstream catalytic layer (#17) (see figure and column 3, lines 22-51; hot combustion effluent gas 
The difference between Hurlburt and the instant invention is that Hurlburt fails to disclose that the converter further comprises a cooled process gas line from the boiler section, wherein a damper is located on the cooled process gas line and/or the hot gas line.
In regards to Claim 10, Hurlburt et al. (US Pat. No. 4,046,866)- which is considered the closest prior art of record, discloses a converter comprising a converter shell (#3) for the catalytic oxidation of SO2 to SO3 in a sulfuric acid plant, said converter comprising a boiler section (#16) for the cooling of process gas between an upstream catalytic layer and a downstream catalytic layer (#17 catalyst beds) (see figure),
wherein the boiler section comprises one or more water tube boilers (#16) used to cool the process gas between the upstream catalytic layer and the downstream catalytic layer (#17 catalyst beds) in the SO2 converter of the plant (see figure), 
wherein the converter (#3) further comprises a hot gas line (#12) attached to the upstream catalytic layer (#17) so that some process gas bypasses the boiler section (#13, #14), wherein the hot gas line is used to control the temperature of the downstream catalytic layer (#17) (see figure and column 3, lines 22-51; hot combustion effluent gas line (#12) is split and a portion of the hot combustion effluent gases is bypassed via lines (#13, #14) and injected into the process gas stream at one or more points between the catalyst beds (#17) to enhance the cooling effect of cooling means (#16)).

Applicant discloses on page 8 line 29 to page 9, line 4 of instant specification that: “In order to have the full control range of process gas distribution between the boiler tubes and bypass line, dampers are preferably installed on the bypass line and the process gas line upstream or downstream the boiler tubes. It is especially preferred that the layout comprises a damper on the cooled process gas line between the inter-bed boiler outlet and the mixing point with hot bypassed process gas.  The boiler layout preferably comprises a damper for the process gas going to the inter-bed boiler, the damper being located between the outlet of the upper catalyst layer and the inlet to the inter-bed boiler. Full bypass control is especially preferred during e.g. low load operation and start-ups, where less or no cooling is required and a high bypass ratio is desired.”
Applicant further discloses on page 11, lines 14-30 of instant specification that: “The hot process gas passing through the inter-bed boiler is cooled to a temperature below the inlet temperature to the downstream catalyst layer (9). To reach the desired catalyst inlet temperature, a fraction of the hot, partly converted process gas is bypassed the inter-bed boiler by passing through the hot bypass damper (6) via the hot gas line (5) to the mixing chamber (8), where the hot process gas is mixed with the cooled process gas. To enhance the controllability of the streams being cooled or bypassed, the cooled gas is also provided with a damper (7). This damper can either be located upstream or 
There is no reason, motivation or suggestion in Hurlburt, alone or in combination, which would motivate one of ordinary skill in the art to have a converter comprising a converter shell for the catalytic oxidation of SO2 to SO3 in a sulfuric acid plant with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/Primary Examiner, Art Unit 1774